                     Case 5:20-cv-01463-DAE Document 37 Filed 12/28/20 Page 1 of 1




                                                        'IhiIiI

                                 UNITED STATES DISTRICT COURT
JEANNETFE J. CLACK                 WESTERN DISTRICT OF TEXAS                            PHILIP J. DEVLIN
  CLERK OF COURT                 727 East Cesar F. Chavez Blvd., Suite A500              CHIEF DEPUTY

                                         San Antonio, Texas 78206
                                             December 4, 2020

                                         PAUL G. WERSANT
                                  3245 Peachtree Parkway, Suite D-245
                                        Suwanee, Georgia 30024


        RE: Civil Case No. SA-20-CV-1463-DAE
            IOU Central, Inc. v. Monty Lee Merrill

        Dear Counsel:
        Our records indicate you are not admitted to practice in this Court. The Western District
        of Texas Local Court Rule AT-1(f)(1) states:

                           In General: An attorney who is licensed by the highest
                          court of a state or another federal district court, but who
                          is not admitted to practice before this court, may
                          represent a party in this court pro hac vice only by
                          permission of the judge presiding. Unless excused by
                          the judge presiding, an attorney is ordinarily required to
                          apply for admission to the bar of this court.
       If you are representing a party, please submit a Motion requesting the Courts
       permission to appear in the above captioned case. If you wish to file an application to
       be admitted in the Western District of Texas, the application forms and the Local Rules
       for the Western District of Texas are available on our website www.txwd.uscourts.qov.
       If you are an attorney who maintains his or her office outside the Western District of
       Texas, the Judge may require you to designate local counsel. (Local Rule AT-2).

       If you have any questions do not hesitate to contact our office.

                                                     Sincerely,
                                                     JEANNETTE J. CLACK, CLERK

                                                     Ujjite&Sttes District Court


                                                          osanne M. Garza, Deputy Clerk

       cc: all counsel
